Case: 5:14-cr-00074-DCR Doc #: 649 Filed: 06/11/21 Page: 1 of 2 - Page ID#: 2878




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   (at Lexington)

 UNITED STATES OF AMERICA,                      )
                                                )
        Plaintiff,                              )     Criminal Action No. 5: 14-074-DCR-11
                                                )
 V.                                             )
                                                )
 RODNEY E. JOHNSON,                             )          MEMORANDUM ORDER
                                                )
        Defendant.                              )

                                 ****    ****       ****   ****

       The Court has received two letters from Defendant Rodney Johnson requesting that

he be released to home confinement pursuant to the Second Chance Act of 2007 (“the Act”),

Pub. L. 110-119, 122 Stat. 657. Johnson recently admitted to violations of his conditions of

supervised release. [See Record No. 645.] The Court revoked his supervision and sentenced

him to a 9-month term of imprisonment. [Record No. 647] In support of his request for

release to home confinement, Johnson states that his mother is in poor health and in need of a

caregiver.

       The Court may modify a sentence that has been finally imposed under very limited

circumstances. See 18 U.S.C. § 3582(c). The Second Chance Act does not provide one of

those circumstances. The Act amended 18 U.S.C. § 3624(c) to provide that the Bureau of

Prisons shall “ensure that a prisoner serving a term of imprisonment spends a portion of the

final months of that term (not to exceed 12 months), under conditions that will afford that

prisoner a reasonable opportunity to adjust to and prepare for the reentry of that prisoner into

                                             -1-
Case: 5:14-cr-00074-DCR Doc #: 649 Filed: 06/11/21 Page: 2 of 2 - Page ID#: 2879




the community.” 18 U.S.C. § 3624(c)(1).1 It further provided that the BOP’s authority “may

be used to place a prisoner in home confinement” for a period of his sentence. 18 U.S.C. §

3624(c)(2).

       Johnson’s request will be denied because the Act does not empower this Court to

grant Johnson’s requested relief. See United States v. Blankenship, 2020 WL 2309245, at *2

(E.D. Ky. May 8, 2020). “The Bureau of Prisons holds the sole authority to grant home

confinement requests.” Id. (citing United States v. McCann, No. 5: 13-52-KKC, 2020 WL

1901089, at *3 (E.D. Ky. Apr. 17, 2020)). Accordingly, it is hereby

       ORDERED as follows:

       1.     The Clerk of the Court is directed to file the defendant’s letters in the record of

these proceedings.

       2.     The defendant’s request for home confinement pursuant to the Second Chance

Act is DENIED.

       Dated: June 11, 2021.




1
       The Coronavirus Aid, Relief, and Economic Security Act, allows the Bureau of
Prisons to “lengthen the maximum amount of time for which the Director is authorized to
place a prisoner in home confinement under the first sentence of section 3624(c)(2) of title
18, United States Code, as the Director determines appropriate.” Pub. L. 116, 134 Stat. 281,
516, § 12003(b)(2).

                                             -2-
